                                                      Case 3:19-cv-00520-MMD-CLB Document 68
                                                                                          69 Filed 11/30/20
                                                                                                   12/02/20 Page 1 of 3



                                                  1   Janine C. Prupas, Bar No. 9156
                                                      Kiah D. Beverly-Graham, Bar No. 11916
                                                  2   SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  4   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  5   Email: jprupas@swlaw.com
                                                             kbeverly@swlaw.com
                                                  6

                                                  7   Stephen J. Joncus, Admitted Pro Hac Vice
                                                      JONCUS LAW P.C.
                                                  8   13203 SE 172nd Ave. Ste 166 #344
                                                      Happy Valley, Oregon 97086
                                                  9   Telephone: 971-236-1200
                                                      Facsimile: 971-244-7997
                                                 10
                                                      Email: steve@joncus.net
                                                 11
                                                      Attorneys for Defendants
                                                 12   RNO Exhibitions LLC and Vincent Webb
             50 West Liberty Street, Suite 510




                                                                                  UNITED STATES DISTRICT COURT
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501




                                                                                         DISTRICT OF NEVADA
                     LAW OFFICES


                      775-785-5440




                                                 14
                          L.L.P.




                                                 15
                                                      DOUGLAS CODER & LINDA CODER
                                                 16   FAMILY LLLP,                                  Case No.   3:19-cv-00520-MMD-CLB

                                                 17                        Plaintiffs,              STIPULATION AND ORDER TO
                                                                                                    EXTEND DEADLINE TO RESPOND
                                                 18   v.                                            TO THIRD-PARTY COMPLAINT TO
                                                                                                    DECEMBER 8, 2020
                                                 19   RNO EXHIBITIONS, LLC, a Nevada limited
                                                      liability company; and VINCENT WEBB, an       (FIRST REQUEST)
                                                 20   individual,

                                                 21                        Defendants.

                                                 22   _______________________________________
                                                      RNO EXHIBITIONS LLC,
                                                 23
                                                                           Third-Party Plaintiff,
                                                 24
                                                      v.
                                                 25
                                                      SCOTT CODER, and CODER CONSULTING
                                                 26   TEAM, LLC,

                                                 27                       Third-Party Defendants.

                                                 28
                                                      Case 3:19-cv-00520-MMD-CLB Document 68
                                                                                          69 Filed 11/30/20
                                                                                                   12/02/20 Page 2 of 3



                                                  1          Pursuant to Local Rules IA 6-1 and II 7-1, Plaintiff Douglas Coder & Linda Coder Family
                                                  2   LLLP; Defendants RNO Exhibitions, LLC (“RNO”) and Vincent Webb (together with RNO
                                                  3   “Defendants”); and Third-Party Defendants Scott Coder and Coder Consulting Team, LLC
                                                  4   (“Coder Consulting”) (collectively, Plaintiff, Defendants, and Third-Party Defendants are the
                                                  5   “Parties”), by and through their respective undersigned counsel of record, submit this Stipulation
                                                  6   and Proposed Order.
                                                  7          RNO filed a Third-Party Complaint against Third-Party Defendants on October 30, 2020
                                                  8   (ECF No. 61) (the “TPC”);
                                                  9          RNO served the TPC on Coder Consulting on November 9, 2020;
                                                 10          Counsel for Third-Party Defendant Scott Coder accepted service of the TPC effective as
                                                 11   of November 17, 2020, and the Parties agree that good and effective service was made upon Scott
                                                 12   Coder as of that date;
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13          Counsel for Third-Party Defendants also represents Plaintiff in this action and received a
                  Reno, Nevada 89501
                     LAW OFFICES


                      775-785-5440




                                                 14   copy of the TPC and associated Summonses on October 30, 2020 via the Court’s ECF system;
                          L.L.P.




                                                 15          The deadline for Coder Consulting to respond to the TPC is November 30, 2020, and the
                                                 16   deadline for Scott Coder to respond is December 8, 2020;
                                                 17          The Parties agree that both Third-Party Defendants shall have until December 8 to
                                                 18   respond to the TPC; and
                                                 19          This is the Parties’ first request for an extension of time to respond to the TPC and is not
                                                 20   intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                 21   Third-Party Defendants time to evaluate and respond to the allegations set forth in the TPC.
                                                 22          IT IS HEREBY STIPULATED AND AGREED by and between the Parties that (i) good
                                                 23   and effective service was effectuated upon Scott Coder on November 17, 2020 and (ii) the time
                                                 24   for both Third-Party Defendants to respond to the TPC in this action is extended to and through
                                                 25   December 8, 2020.
                                                 26

                                                 27

                                                 28

                                                                                                     -2-
                                                      Case 3:19-cv-00520-MMD-CLB Document 68
                                                                                          69 Filed 11/30/20
                                                                                                   12/02/20 Page 3 of 3



                                                  1                     2020
                                                      Dated: November ___,                                           2020
                                                                                                    Dated: November ___,
                                                  2      KAEMPFER CROWELL                               SNELL & WILMER L.L.P.
                                                  3

                                                  4
                                                      By: V6LKRPDUD*UDYHV
                                                           ____________________________             By: V.LDK'%HYHUO\*UDKDP
                                                  5      Alex Flangas, No. 664                          Janine C. Prupas, No. 9156
                                                         Sihomara Graves, No. 13239                     Kiah D. Beverly-Graham, No. 11916
                                                  6      50 W Liberty St., Suite 700                    50 West Liberty Street, Suite 510
                                                         Reno, NV 89501                                 Reno, Nevada 89501
                                                  7
                                                      Attorneys for Plaintiff and Third-Party           Stephen J. Joncus
                                                  8   Defendants                                        Admitted Pro Hac Vice
                                                                                                        JONCUS LAW P.C.
                                                  9                                                     13203 SE 172nd Ave Ste 166 #344
                                                                                                        Happy Valley, Oregon 97086
                                                 10                                                     Attorneys for Defendants and Third-Party
                                                 11                                                     Plaintiff

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES


                      775-785-5440




                                                 14                                             ORDER
                          L.L.P.




                                                 15                                             IT IS SO ORDERED:
                                                 16

                                                 17                                             UNITED STATES MAGISTRATE JUDGE
                                                 18           December 2, 2020
                                                      DATED: ___________________
                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                 -3-
